DETAILED ACTION
	Claims 1-12 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority to JP 2019-101146 filed on May 30, 2019 is acknowledged in the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on August 6, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomlinson (Journal of the Chemical Society, 1949, 753-756).
Tomlinson teach the reaction of nitrobenzoic acid with glucose and sodium hydroxide at 50 °C to from first the azoxy compound, then the reaction is warmed up to convert the azoxy compound to a hydrazine compound and finally to the azo compound when exposed to air.  This reads on the claim where a mixture comprising nitrobenzenes, an aldose, and an alkaline substance are heated to a temperature of 25°C to 50°C under an alkaline condition, followed by further heating the mixture higher .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson (Journal of the Chemical Society, 1949, 753-756) in view of Zhang et al. (Acta Cryst., 2008, o2202 and sup-1-6).

Tomlinson does not teach where the nitrobenzene used is a phthalic acid, especially 5-nitroisophthalic acid or where the ratio of aldose to nitrobenzenes is 0.8 to 2.0
	Zhang et al. teach the formation of an azo compound by reacting 5-nitroisophthalic acid with sodium hydroxide in reductive conditions.  See the first paragraph of the article and section S2 on page sup-1 of the supporting information.
	With respect to claims 2, 7, 8, and 10, the variation of the reducing agent glucose would be within the realm of routine experimentation since Tomlinson teaches an amount of glucose that is more than sufficient to reduce the nitrobenzenes to the azoxy and hydrazine intermediates to arrive at the azo compound when air is introduced.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Since the ratio claimed and the ratio taught by Tomlinson are both over the minimum amount of reducing agent necessary, the ratios would be obvious over one another.

	Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626